            Case 5:20-mc-80219 Document 2 Filed 12/14/20 Page 1 of 10



 1   MENG XI (280099)
     mxi@susmangodfrey.com
 2   SUSMAN GODFREY L.L.P.
     1900 Avenue of the Stars, Suite 1400
 3   Los Angeles, California 90067-6029
     Telephone: (310) 789-3100
 4   Facsimile: (310) 789-3150
 5   MAX L. TRIBBLE, JR. (326851)
     mtribble@susmangodfrey.com
 6   SUSMAN GODFREY L.L.P.
     1000 Louisiana, Suite 5100
 7   Houston, Texas 77002-5096
     Telephone: (713) 651-9366
 8   Facsimile: (713) 654-6666
 9   Attorneys for Plaintiff
10                                 UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12                                       SAN JOSE DIVISION

13
      IN RE: SUBPOENA TO GOOGLE, LLC,              Case No. 5:20-mc-80219-MISC
14
      IN CONNECTION WITH:                          Case No. 2:19-cv-00372-JRG
15
      SPACETIME3D, INC.
16                                                 Pending in The United States District Court
                     Plaintiff,                    for the Eastern District of Texas, Marshall
17                                                 Division
      vs.
18                                                 MEMORANDUM OF LAW IN
      SAMSUNG ELECTRONICS CO., LTD.,               SUPPORT OF PLAINTIFF
19    SAMSUNG ELECTRONICS AMERICA,                 SPACETIME3D’S NOTICE OF
      INC.,                                        MOTION AND MOTION TO COMPEL
20                                                 GOOGLE, LLC’S DEPOSITION
                     Defendants.                   TESTIMONY
21

22                                                 DATE: TBD
                                                   TIME: TBD
23                                                 PLACE: TBD
24

25

26

27

28


       MEMORANDUM OF LAW ISO PLAINTIFF SPACETIME3D’S MOTION TO COMPEL GOOGLE, LLC’S
                     DEPOSITION TESTIMONY - Case No. 5:20-mc-80219-MISC
           Case 5:20-mc-80219 Document 2 Filed 12/14/20 Page 2 of 10



 1          Movant SpaceTime3D, Inc. (“SpaceTime3D”) respectfully moves the Court to compel
 2   third-party deponent Google, LLC (“Google”) to comply with its obligations under Federal Rule
 3   of Civil Procedure 30 by answering SpaceTime3D’s legitimate deposition questions.
 4                                    FACTUAL BACKGROUND
 5          This dispute arises out of a matter pending in the Eastern District of Texas. In that
 6   underlying suit, SpaceTime3D has alleged that Defendants Samsung Electronics Co., Ltd., and
 7   Samsung Electronics America, Inc. (collectively, “Samsung”) have infringed SpaceTime3D’s
 8   patents through the use of Google’s Chrome Browser, which comes pre-loaded on Samsung
 9   devices. See Xi Decl., Ex. 1 (“Complaint”).
10          On November 3, 2020, SpaceTime3D served a subpoena on non-party Google to appear for
11   a deposition regarding certain source code (the “Source Code”) available on Google’s open-source
12   Chromium projects.1 See Xi Decl., Ex. 2 (“Google Subpoena”); id., Ex. 3. The Chromium projects
13   are, according to their own website, “the open-source projects behind the Google Chrome browser
14   and Google Chrome OS.” See Xi Decl., Ex. 4.
15          The subpoena delineated the topics (the “Noticed Topics”) for the deposition as follows:
16          1. Your policies, practices, and/or procedures for creating, developing, compiling,
            updating, making publicly available, debugging, and revising the Source Code.
17
            2. Details and circumstances relating to the date(s) on which the Source Code was created,
18          developed, updated, and last revised.
19          3. Authenticity of the Source Code.
20          4. Version control tools and systems that You use to track changes to the Source Code.
21          5. Development and implementation details relating to the Source Code.
22          6. Release dates for the Source Code.
23          7. Major changes or revisions, including any refactoring, that You have made to the
            Source Code since November 4, 2014.
24
            8. The collaboration, if any, between You and Defendants on creating, developing,
25          compiling, updating, making publicly available, debugging, and revising the Source Code.
26
     Google Subpoena at 3–4.
27
     1
28    The subpoena included a catalog of source-code classes and file paths taken from Chromium. See
     Xi       Decl.,   Ex.      2      (“Google       Subpoena”)         at     1–2;     see    also
     https://chromium.googlesource.com/chromium/src.git.
                                                    1
         MEMORANDUM OF LAW ISO PLAINTIFF SPACETIME3D’S MOTION TO COMPEL GOOGLE, LLC’S
                       DEPOSITION TESTIMONY - Case No. 5:20-mc-80219-MISC
           Case 5:20-mc-80219 Document 2 Filed 12/14/20 Page 3 of 10



 1          On December 4, 2020, Google’s Rule 30(b)(6) corporate representative, Dirk Pranke,
 2   appeared2 for the deposition and confirmed on the record that he was appearing as Google’s
 3   designated corporate representative with respect to the Noticed Topics. See Xi Decl., Ex. 5
 4   (“Pranke Depo. Tr.”) at 9:1–4.
 5          Mr. Pranke’s deposition was dominated by Google’s counsel’s repeated objections.
 6   Specifically, Google’s counsel contended that almost every question asked was “beyond the scope”
 7   of the Noticed Topics and therefore improper. Id. at 10:24–25; see also, e.g., id. at 15:4–5, 17:1,
 8   23:10, 30:21, 42:7, 42:11, 44:3, 53:21, 57:23, 59:24, 65:6.       In only eighty-five minutes of
 9   questioning, Google’s counsel objected on that basis over 80 times and went so far as to instruct
10   Mr. Pranke not to answer a question on that basis eleven times. See Pranke Depo. Tr. passim
11   (objections); see id. at 12:22–23, 20:13–14, 50:1–2, 53:22–24, 54:5–6, 55:17–18, 57:15–16, 57:22–
12   24, 67:6–7, 67:16–17, 71:22–23 (instructions not to answer).
13          Broadly speaking, Google’s counsel lodged two main complaints regarding the scope of the
14   questioning: First, counsel insisted that the Noticed Topics regarded Chromium, rather than
15   Chrome, and thus that any questions even tangentially touching Chrome fell outside the ambit of
16   the Noticed Topics. See, e.g., Pranke Depo. Tr. at 19:25–20:5 (“Q: Chromium projects include
17   Chromium and Chromium OS which are the open source projects behind the Google Chrome
18   browser; correct? MS. SCHWARTZ: Objection, beyond the scope.”). Second, counsel maintained
19   that any questions that pertained to the Source Code’s purpose or functions, for example, fell
20   outside the scope of the Noticed Topics. See Pranke Depo. Tr. at 23:8–10.
21          During the deposition, SpaceTime3D’s counsel attempted to confer with opposing counsel
22   in good faith and resolve these issues. SpaceTime3D’s counsel specifically argued on the record
23   that the questions were within the scope of the Noticed Topics, see id. at 20:17–24:5, noted the
24   legal impropriety of the instructions not to answer and explained Mr. Pranke’s obligation to answer
25   any relevant questions, see id. at 50:3–51:12, 67:8–10, 72:5–72:8, provided citations to pertinent
26   authorities, see id. at 72:9–22, and stated that continued obstruction would require the court’s
27   intervention, see id. at 23:15–18, 73:3–5. Counsel also conferred off the record, during more than
28
     2
       The deposition was conducted via videoconference due to the COVID-19 pandemic, but the
     deponent was located at the time in the Northern District of California. See Xi Decl. ¶ 6.
                                                     2
         MEMORANDUM OF LAW ISO PLAINTIFF SPACETIME3D’S MOTION TO COMPEL GOOGLE, LLC’S
                       DEPOSITION TESTIMONY - Case No. 5:20-mc-80219-MISC
              Case 5:20-mc-80219 Document 2 Filed 12/14/20 Page 4 of 10



 1   an hour of break time in the deposition, and SpaceTime3D’s counsel repeatedly implored Google’s
 2   counsel to reconsider her position, to no avail.3 See Xi Decl. ¶ 7. Eventually, recognizing the
 3   futility of continuing the deposition or further attempts to break the impasse, SpaceTime3D’s
 4   counsel concluded the deposition and informed Google’s counsel of its intention to seek relief from
 5   the court.4 See Pranke Depo. Tr. at 73:3–5.
 6                                         LEGAL STANDARD
 7             “On notice to other parties and all affected persons, a party may move for an order
 8   compelling disclosure or discovery.” Fed. R. Civ. P. 37(a)(1). Specifically, a party “seeking
 9   discovery may move for an order compelling an answer . . . [if] a deponent fails to answer a question
10   asked under Rule 30 or 31.” Fed. R. Civ. P. 37(a)(3)(B). If a motion to compel such an order is
11   granted, the “court must, after giving an opportunity to be heard, require the party or deponent
12   whose conduct necessitated the motion, the party or attorney advising that conduct or both to pay
13   the movant’s reasonable expenses incurred in making the motion.” Fed. R. Civ. P. 37(a)(5)(A).
14                                             ARGUMENT
15       I.       The witness was obligated to answer SpaceTime3D’s counsel’s questions.
16             The witness was required to answer counsel’s questions, irrespective of whether they
17   exceeded the scope of the Noticed Topics. Rule 30(b)(6) obligates a corporation named as a
18   deponent to “designate one or more officers, directors, or managing agents, or designate other
19   persons who consent to testify on its behalf,” and permits it to “set out the matters on which each
20   person designated will testify.” Fed. R. Civ. P. 30(b)(6). The party noticing the deposition must
21   describe the matters for examination with “reasonable particularity.” Id. Notwithstanding that
22   requirement, almost every court to consider the issue5 has held that the Rule 30(b)(6) notice “cannot
23
     3
       Counsels’ discussion during the deposition satisfies the requirement under both the Federal and
24   Local Rules that counsel meet and confer in good faith before filing a motion to compel. The issues
     raised herein were fully aired at the deposition, both on and off the record, and counsel had reached
25   an impasse by the conclusion of that discussion. See, e.g., Sussex Fin. Enterprises, Inc. v.
     Bayerische Hypo-UND Vereinsbank, No. C 08-4791 SC (JL), 2010 WL 11610268, at *3 (N.D. Cal.
26   Mar. 2, 2010) (extensive in-deposition discussion of disputed objections satisfies meet-and-confer
     requirement).
27   4
       Pursuant to Federal Rule of Civil Procedure 37, “[w]hen taking an oral deposition, the party asking
     a question may complete or adjourn the examination before moving for an order.”
28   5
       See, e.g., Baird v. Blackrock Institutional Tr. Co., N.A., No. 17-CV-01892, 2019 WL 365845, at
     *1 (N.D. Cal. Jan. 30, 2019); Robinson v. Chefs’ Warehouse, No. 3:15-CV-05421, 2017 WL
                                                      3
         MEMORANDUM OF LAW ISO PLAINTIFF SPACETIME3D’S MOTION TO COMPEL GOOGLE, LLC’S
                       DEPOSITION TESTIMONY - Case No. 5:20-mc-80219-MISC
             Case 5:20-mc-80219 Document 2 Filed 12/14/20 Page 5 of 10



 1   be used to limit what is asked of the designated witness at a deposition.” UniRAM Technology,
 2   Inc. v. Monolithic Sys. Tech., Inc., No. C 04–1268, 2007 WL 915225, at *2 (N.D. Cal. Mar. 23,
 3   2007) (citing Detoy v. City and County of San Francisco, 196 F.R.D. 362, 366–67 (N.D. Cal.
 4   2000)). Rather, “[t]he 30(b)(6) notice establishes the minimum about which the witness must be
 5   prepared to testify, not the maximum.” Id. (citing Detoy, 196 F.R.D. at 366–67) (emphasis added).
 6   Put differently, in a Rule 30(b)(6) deposition, “[t]he general deposition rules govern (i.e. Fed. R.
 7   Civ. P. 26(b)(1)), so that relevant questions may be asked and no special protection is conferred on
 8   a deponent by virtue of the fact that the deposition was noticed under 30(b)(6).” King v. Pratt &
 9   Whitney, 161 F.R.D. 475, 476 (S.D. Fla. 1995).
10            To be sure, a deponent corporation may note on the record its belief that a given question
11   exceeds the scope of the Rule 30(b)(6) topics, and, if that position is valid, a witness’s testimony
12   on such a matter is given in his personal, rather than representative, capacity. See Detoy, 196 F.R.D.
13   at 367 (citing King, 161 F.R.D. at 476). But that qualification does not absolve the witness of his
14   obligation to answer, nor does it furnish grounds for an instruction by counsel not to answer. See
15   id.
16            In short, a deposing party may ask, and a Rule 30(b)(6) representative must answer, any
17   relevant question, irrespective of the scope of the noticed topics, subject only to the limitations that
18   attach to all depositions. Google’s counsel’s near-constant, rote scope-based objections and
19   multiple instructions not to answer were in patent violation of this clear-cut rule. Critically, not
20   once did counsel contend that the disputed questions were irrelevant under the general deposition
21   rules; instead, each objection related to the scope of the Noticed Topics. See, e.g., Pranke Depo.
22   Tr. at 51:5–10 (“I allowed a little bit of leeway . . . , but if you’re getting into a []question . . . that’s
23

24   4509142, at *1 (N.D. Cal. Oct. 10, 2017); Loop AI Labs Inc v. Gatti, No. 15-CV-00798, 2016 WL
     4474584, at *3 (N.D. Cal. Aug. 25, 2016); California Found. for Indep. Living Centers v. Cty. of
25   Sacramento, 142 F. Supp. 3d 1035, 1046 (E.D. Cal. 2015); Harris v. Best Buy Stores, L.P., No. 15-
     CV-00657, 2015 WL 6085307, at *2 (N.D. Cal. Oct. 16, 2015); F.C.C. v. Mizuho Medy Co., 257
26   F.R.D. 679, 682–83 (S.D. Cal. 2009).; In re Remec, Inc. Sec. Litig., No. 04-CV-1948, 2009 WL
     10673212, at *2 (S.D. Cal. Feb. 20, 2009); but see Paparelli v. Prudential Ins. Co. of Am., 108
27   F.R.D. 727, 730 (D. Mass. 1985). Movant is unaware of a single court that has adopted the
     Paparelli court’s view, which is uneconomical and at odds with the liberal discovery requirements
28   of Rule 26(b)(1). Nonetheless, even under the Paparelli court’s micro-minority view, counsel’s
     instructions not to answer were still improper. See id. at 731 (holding that instructions not to answer
     were not an appropriate response to the out-of-scope questions); see also infra section II.
                                                       4
           MEMORANDUM OF LAW ISO PLAINTIFF SPACETIME3D’S MOTION TO COMPEL GOOGLE, LLC’S
                         DEPOSITION TESTIMONY - Case No. 5:20-mc-80219-MISC
            Case 5:20-mc-80219 Document 2 Filed 12/14/20 Page 6 of 10



 1   wholly outside the scope of these [topics], and you didn’t issue an individual 30(b)(1) deposition[,]
 2   I’m not going to allow Mr. Pranke to be deposed in his individual capacity.”). The stated basis for
 3   the objections was thus invalid as a matter of law.
 4           Moreover, even if Google’s illiberal view of the deposition’s legitimate scope were the
 5   law—which it is not—SpaceTime3D’s questions still would be proper, because they were plainly
 6   within the scope of the Noticed Topics. As to counsel’s objections grounded in the distinction
 7   between Chrome and Chromium, the subpoena expressly defined “Source Code” as referring to an
 8   “identified [set of] source code classes and file paths relating to the Google Chrome browser.”
 9   Google Subpoena at 1 (emphasis added). The Chromium projects are by their own terms the
10   “projects behind []Google Chrome,” and thus the bright-line distinction Google seeks to draw
11   between Chromium and Chrome is illusory. See Xi Decl., Ex. 5. And the Source Code’s possible
12   use in connection with the Chrome browser plainly relates to at least Topic 1 (“[P]ractices []and/or
13   procedures for creating, developing, . . . and revising the Source Code), Topic 3 (“Authenticity of
14   the Source Code”), Topic 5 (“Development and implementation details relating to the Source
15   Code”), and Topic 8 (“The collaboration, if any, between You and Defendants on creating,
16   developing, compiling, updating, making publicly available, debugging, and revising the Source
17   Code.”).
18           Similarly, Google’s counsel’s position that the Source Code’s purpose is outside the scope
19   of the noticed topics is meritless. The Source Code’s purpose relates to at least Topic 1, Topic 2
20   (“Details and circumstances relating to the date(s) on which the Source Code was created,
21   developed, updated, and later revised” (emphasis added)), Topic 3, Topic 5, Topic 7 (“Major
22   changes or revisions . . . that You have made to the Source Code since November 4, 2014”), and
23   Topic 8.
24    II.       Even if the questions were outside the legitimate scope of the deposition, Google’s
25              counsel’s instructions not to answer were improper.
26           Even if the questions were, in fact, outside the legitimate scope of the deposition, Google’s
27   counsel’s instructions not to answer were sanctionable misconduct. It is black-letter law that “[a]
28   person may instruct a deponent not to answer only when necessary to preserve a privilege, to

                                                       5
       MEMORANDUM OF LAW ISO PLAINTIFF SPACETIME3D’S MOTION TO COMPEL GOOGLE, LLC’S
                     DEPOSITION TESTIMONY - Case No. 5:20-mc-80219-MISC
          Case 5:20-mc-80219 Document 2 Filed 12/14/20 Page 7 of 10



 1   enforce a limitation ordered by the court, or to present a motion under Rule 30(d)(3).” Fed. R. Civ.
 2   P. 30(c)(2); see also Shapiro v. Paul Revere Life Ins. Co., 1997 WL 601430, at *1 (N.D. Cal. Sept.
 3   18, 1997). Accordingly, “objections that questions . . . exceeded the scope of the deposition . . .
 4   are improper grounds for instructing” a witness not to answer. Doe v. City of San Diego, 2013 WL
 5   6577065, at *5 (S.D. Cal. Dec. 13, 2013). A party may, of course, lodge a good-faith objection
 6   based on scope; “however, ‘the examination still proceeds; the testimony is taken subject to any
 7   objection.’” Mendez v. R+L Carriers, Inc., 2012 WL 1535756, at *1 (N.D. Cal. Apr. 30, 2012);
 8   see also In re Remec, Inc. Sec. Litig., No. 04CV1948 MMA (AJB), 2009 WL 10673212, at *3 (S.D.
 9   Cal. Feb. 20, 2009); Batts v. Cty. of Santa Clara, No. C 08-00286 JW, 2010 WL 545847, at *2
10   (N.D. Cal. Feb. 11, 2010) (“[N]o . . . lack of clarity exists with respect to the limited circumstances
11   in which counsel may instruct a witness not to answer a question.”). There is no need to complicate
12   what can be stated simply: Google’s counsel violated this foundational rule each of the eleven times
13   it instructed its client not to answer based on its unilateral determination that a question exceeded
14   the scope of the Noticed Topics.
15          In light of the foregoing, SpaceTime3D respectfully requests that the Court (1) compel
16   Google to produce its representative for a continuation of the Rule 30(b)(6) deposition on the
17   Noticed Topics, (2) direct Google’s counsel to withhold any objections based on the scope of the
18   Rule 30(b)(6) topics, (3) direct Google’s counsel that it may not instruct its representative not to
19   answer a question based on an objection to a question’s scope; (4) direct Google to pay
20   SpaceTime3D’s reasonable expenses incurred in making this motion, pursuant to Federal Rule of
21   Civil Procedure 37(a)(5); and (5) grant any other appropriate relief, including under Federal Rule
22   of Civil Procedure 30(d)(2).
23

24
     Dated: December 14, 2020                          MENG XI
25                                                     SUSMAN GODFREY L.L.P.
26

27                                                     By: /s/ Meng Xi
                                                             Meng Xi
28                                                           Attorney for Plaintiff SpaceTime3D

                                                       6
       MEMORANDUM OF LAW ISO PLAINTIFF SPACETIME3D’S MOTION TO COMPEL GOOGLE, LLC’S
                     DEPOSITION TESTIMONY - Case No. 5:20-mc-80219-MISC
          Case 5:20-mc-80219 Document 2 Filed 12/14/20 Page 8 of 10



 1                                         PROOF OF SERVICE
 2          I, the undersigned, declare:
 3          I am employed in the County of New York, State of New York. I am over the age of 18
     and not a party to the within action; my business address is 1301 Avenue of the Americas, 32nd
 4   Floor, New York, New York 10019.
 5          On December 14, 2020, I served the foregoing document(s) described as follows:
 6   MEMORANDUM OF LAW IN SUPPORT PLAINTIFF SPACETIME3D’S NOTICE OF
     MOTION AND MOTION TO COMPEL GOOGLE, LLC’S DEPOSITION TESTIMONY
 7
     on the interested parties in this action by placing true copies thereof enclosed in sealed envelopes
 8   addressed as stated on the attached service list, as follows:
 9           BY MAIL:
             I am "readily familiar" with the firm's practice of collection and processing
10   correspondence for mailing. Under that practice, it would be deposited with the U.S. Postal
     Service on that same day with postage thereon fully prepaid at New York, New York in the
11   ordinary course of business. I am aware that on motion of the party served, service is presumed
     invalid if postal cancellation date or postage meter date is more than one day after date of deposit
12   for mailing in affidavit.
13          BY PERSONAL SERVICE:
            I caused to be delivered such envelope by hand to the offices of the addressee.
14
            BY FEDERAL EXPRESS OR OVERNIGHT COURIER
15
            BY FAX
16          I served by facsimile as indicated on the attached service list.
17    XX_ BY ELECTRONIC MAIL
            I caused said documents to be prepared in portable document format (PDF) for e-mailing
18   and served by electronic mail as indicated on the attached service list.
19
             (State) I declare under penalty of perjury under the laws of the State of New York that the
20   above is true and correct.
21    XX (Federal) I declare under penalty of perjury under the laws of the United States that the
     foregoing is true and correct.
22
            Executed on December 14, 2020, at New York, New York.
23

24

25

26                                                 ________________________________
                                                           Eve Levin
27

28
         Case 5:20-mc-80219 Document 2 Filed 12/14/20 Page 9 of 10



 1                                       SERVICE LIST
 2   Counsel for Defendants Samsung Electronics Co., Ltd.
 3   and Samsung Electronics America, Inc.:

 4   Mark D Fowler
     Aaron Wainscoat
 5   Brent K Yamashita
     Erik R Fuehrer
 6   Harpreet Singh
 7   Jonathan Hicks
     Robert Buergi
 8   DLA Piper US LLP - Palo Alto
     2000 University Ave
 9   Palo Alto, CA 94303
     650-833-2000
10
     Fax: 650-833-2001
11   mark.fowler@dlapiper.com
     aaron.wainscoat@dlapiper.com
12   brent.yamashita@dlapiper.com
     erik.fuehrer@dlapiper.com
13   harpreet.singh@us.dlapiper.com
     jonathan.hicks@dlapiper.com
14
     robert.buergi@dlapiper.com
15   Samsung-SpaceTime3D-DLA@us.dlapiper.com

16   Kevin Hamilton
     Susan Acquista
17   DLA Piper US LLP - San Diego
     401 B Street, Suite 1700
18
     San Diego, CA 92101
19   619-699-2700
     Fax: 619-699-2701
20   kevin.hamilton@us.dlapiper.com
     susan.acquista@us.dlapiper.com
21

22   Harry Lee Gillam , Jr.
     Melissa Richards Smith
23   Gillam & Smith, LLP
     303 South Washington Avenue
24   Marshall, TX 75670
     903-934-8450
25   Fax: 903-934-9257
26   gil@gillamsmithlaw.com
     melissa@gillamsmithlaw.com
27

28
         Case 5:20-mc-80219 Document 2 Filed 12/14/20 Page 10 of 10



 1   Counsel for Google, LLC:
 2   Krista Schwartz
 3   Katy L. Rankin
     Hogan Lovells US LLP
 4   3 Embarcadero Center #1500
     San Francisco, CA 94111
 5   Telephone: (415) 374-2300
     Krista.schwartz@hoganlovells.com
 6   katy.rankin@hoganlovells.com
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
